FILED
                             NOT FOR PUBLICATION                             FEB 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALI KABBA,                                       No. 09-70843

               Petitioner,                       Agency No. A097-117-628

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Ali Kabba, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of asylum and

withholding of removal based upon changed country conditions because, even if

Kabba were credible and established past persecution, the record reflects that

country conditions in Sierra Leone have changed such that Kabba no longer has a

well-founded fear of future persecution by members of the Revolutionary United

Front. See id. at 1285-86, 1288. Accordingly, Kabba’s asylum and withholding of

removal claims fail. See id. at 1288.

      We lack jurisdiction to address Kabba’s unexhausted challenge to the IJ’s

denial of CAT relief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     09-70843